Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered September 8, 1988, convicting her of burglary in the second degree (two counts), upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by her to the police.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that *582the police, during their interrogation of the defendant on December 6, 1987, had no actual knowledge either that the defendant’s right to counsel had attached in a prior unrelated charge or that the defendant had a prior unrelated charge still pending against her (see, People v Bertolo, 65 NY2d 111, 118-119; People v Fuschino, 59 NY2d 91). Nor does the record suggest any "bad faith” on the part of the police (People v Bertolo, supra, at 118). Accordingly, the court properly denied that branch of the defendant’s motion which was to suppress the defendant’s statement of December 6, 1987. Mangano, J. P., Thompson, Kunzeman and Rubin, JJ., concur.